Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Page 10, in the brief description of Fig. 9, it is stated that: 
“Fig.9 is a diagram of the inner structure of the self-service device for taking{STDGZY-1805-USPT/00865223v1} 10 
tableware according to the third, fourth, fifth, sixth and seventh embodiments of the present application.: 

However, there’s no discussion of “the third, fourth, fifth, sixth and seventh embodiments” in the specification.    It is not clear what applicant means in the brief description for figure 9.  
Additionally, on page 16, last two lines states that
“The recess hole 14c has a size bigger than that of the food taking part 5a of the tableware 5, but smaller than that of the handle Sb{STDGZY-1805-USPT/00865223v1} 16 of the tableware 5. “
 
Such description makes no sense since the food taking part 5a of the tableware 5 is bigger than the handle 5b. It not clear how the recess hole 14c would have a size bigger than the larger food taking part 5a but smaller than the smaller handle part 5b of the tableware.    
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17, the recitations “the first indication layer” on line 2 and “the second indication layer” on line 3 lack proper antecedent basis. It appears claim 17 should be dependent from claim 16.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jongen et al (US Patent no. 9049948).  Jongen discloses a self-service device for taking tableware comprising: a housing body (figures 27A and 28A) in which a magazine (206, figure 2 or 302, figure 3B) for accommodating a plurality of tableware (2704) is arranged, and a support assembly (2212, 2214, figure 27A) for supporting the plurality of tableware arranged under the magazine; wherein the plurality of tableware is sequentially stacked on the support assembly; a pushing member (2250, figure 27A) is arranged at a side of the support assembly for pushing the tableware in a bottommost layer to displace relative to the support assembly for falling off; wherein the pushing member (2250) is provided with a reset member (spring at end of 2250,figure 27A) for resetting itself after its pushing; wherein an inclined chute (2216, figure 27A) is arranged in the housing body for receiving the tableware falling from the support assembly and guiding the same to slide out.  
Regarding claim 2, the self-service device for taking tableware according to claim 1, Jongen discloses wherein the pushing member (2250) is further provided with a stopper (2246) for taking out the tableware falling onto the inclined chute (2216) by operating in linkage (2702, 2252, 2260, 2256, 2254, 2248, figure 27A) with the pushing member (2250); wherein the stopper (2246) comprises a swinging rod (see illustration below) swinging with the taking out of the tableware (2704), one end of the swinging rod is connected with a stopping plate (see illustration below) for holding a food taking part 

    PNG
    media_image1.png
    588
    1125
    media_image1.png
    Greyscale

Regarding claim 15, Jongen discloses wherein, a prompter (204, figure 2) for indicating whether the tableware is about to be used up is installed at a side end of the magazine (206, figure 2).  
Regarding claim 20, Jongne discloses wherein a stopping blocking member (outer wall of housing body) is provided for preventing the tableware from turning around is arranged above the inclined chute (see illustration above).

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goeking et al (US Patent no. 6,832,694).  Goeking discloses a self-service device for taking .  
Claims 3-14, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art of record show dispensers of interest.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc